FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                   UNITED STATES COURT OF APPEALS October 12, 2016
                                                                Elisabeth A. Shumaker
                                 TENTH CIRCUIT                      Clerk of Court


 SCOTT A. SOLLIS,

       Petitioner - Appellant,

 v.                                                    No. 16-1241
                                              (D.C. No. 1:16-CV-00904-LTB)
 TRAVIS TRANI, Warden,                                   (D. Colo.)

       Respondent - Appellee.


                             ORDER
              DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, McKAY, and MORITZ, Circuit Judges.


      Defendant-Appellant Scott A. Sollis, a state inmate appearing pro se, seeks

a certificate of appealability (“COA”) to appeal from the district court’s dismissal

of his Application for a Writ of Habeas Corpus (“Application”) made pursuant to

28 U.S.C. § 2241. We deny Mr. Sollis’s request for a COA and dismiss his

appeal because he has not made “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2); see Slack v. McDaniel, 529 U.S.
473, 483–84 (2000).

      State prisoners seeking to appeal the denial of relief under § 2241 must

obtain a COA. Montez v. McKinna, 208 F.3d 862, 868–69 (10th Cir. 2000). To

obtain a COA, Mr. Sollis must demonstrate “that reasonable jurists could debate
whether (or, for that matter, agree that) the petition should have been resolved in

a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Slack, 529 U.S. at 484 (quoting Barefoot v.

Estelle, 463 U.S. 880, 893 n.4 (1983)).

      On appeal, Mr. Sollis argues that the Colorado Department of Corrections

(“CDOC”) deprived him of liberty in violation of the Fourteenth Amendment’s

Due Process Clause by not correctly applying his good-time credits, and by not

providing him with adequate legal assistance. The district court concluded that

because, under Colorado law, the award of good time credits is discretionary, Mr.

Sollis did not have a constitutionally protected liberty interest in those credits. It

further determined that even if Mr. Sollis were to prevail on this claim, he would

not be entitled to immediate release, thus, he could not establish a Due Process

violation. As for the claim for inadequate legal assistance, the district court

concluded that the claim was not properly brought in a § 2241 proceeding.

      The district court’s conclusions are not reasonably debatable for the

following reasons. Receiving good-time credits is not a recognized liberty

interest under federal law. Greenholtz v. Inmates of Nebraska Penal & Corr.

Complex, 442 U.S. 1, 7 (1979); see also Counts v. Wilson, 573 F. App’x 754, 757

(10th Cir. 2014). A state can create a liberty interest in receiving good-time

credits if it includes mandatory language in its parole statute, Bd. of Pardons v.

Allen, 482 U.S. 369, 371 (1987), but Colorado has not done so. In Colorado, the

                                          -2-
award of good-time credits is discretionary, Colo. Rev. Stat. Ann.

§ 17-22.5-301(3), meaning the CDOC did not deprive Mr. Sollis of a liberty

interest. See Fogle v. Pierson, 435 F.3d 1252, 1262 (10th Cir. 2006).

       Mr. Sollis would not be entitled to release even if CDOC applied his good-

time credits because good-time credits are used to determine parole eligibility, not

time served. Jones v. Martinez, 799 P.2d 385, 387–88 (Colo. 1990) (“[W]hen . . .

good time and earned time credits equal or exceed the sentence imposed, [an

inmate] is not entitled to unconditional release, but rather has earned the right to

be considered for parole.”). Thus, Mr. Sollis’s claim for relief under § 2241

would fail regardless of whether receiving good-time credits qualified as a liberty

interest. Boutwell v. Keating, 399 F.3d 1203, 1209 (10th Cir. 2005) (explaining

that habeas corpus relief is appropriate “when the remedy requested would result

in the prisoner’s immediate or speedier release from that confinement”).

      Mr. Sollis also argues that CDOC violated his due process rights because

the law librarian did not provide him with complete information about the good-

time statutes. As the district court recognized, a challenge to conditions of

confinement should be made under 42 U.S.C. § 1983 rather than a habeas petition.

See Preiser v. Rodriguez, 411 U.S. 475, 484 (1973).




                                         -3-
      We DENY Mr. Sollis’s request for a COA, DENY his motion for IFP

status, and DISMISS the appeal.



                                   Entered for the Court


                                   Paul J. Kelly, Jr.
                                   Circuit Judge




                                    -4-